[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Simpkins v. Grace Brethren Church of Delaware, Ohio, Slip Opinion No. 2016-Ohio-8118.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-8118
SIMPKINS ET AL., APPELLANTS, v. GRACE BRETHREN CHURCH OF DELAWARE,
                               OHIO, APPELLEE, ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Simpkins v. Grace Brethren Church of Delaware, Ohio,
                         Slip Opinion No. 2016-Ohio-8118.]
Torts—Damages—R.C. 2315.18—Statutory cap on noneconomic damages
        constitutional as applied to minor victim of sexual assault—Oral and
        vaginal penetrations occurring within short period of time, within
        confined space, and without intervening factors constitute single
        “occurrence” for purposes of damages cap.
(No. 2014-1953—Submitted December 15, 2015—Decided December 14, 2016.)
 APPEAL from the Court of Appeals for Delaware County, No. 13 CAE 10 0073,
                                   2014-Ohio-3465.
                               _____________________
                             SUPREME COURT OF OHIO




        FRENCH, J.
        {¶ 1} This appeal presents as-applied constitutional challenges to the caps
on noneconomic tort damages set out in R.C. 2315.18(B). In this opinion, we
consider whether application of the damage caps to a minor who was the victim of
sexual assault violates the minor’s constitutional rights to a jury trial, to a remedy
and open courts, to equal protection, and to due process. We also review and
apply the statutory definition of “occurrence” in R.C. 2315.18(A)(5). We do not
consider here whether there may exist any set of facts under which application of
the statutory damage caps would prove unconstitutional. We conclude only that
R.C. 2315.18(B) is constitutional as applied to the facts before us and that this
case involves a single “occurrence” for purposes of applying the caps. We affirm
the judgment of the Fifth District Court of Appeals.
                     Background: noneconomic damage caps
        {¶ 2} The General Assembly enacted R.C. 2315.18 as part of a broader
tort-reform bill in Am.Sub.S.B. 80, 150 Ohio Laws, Part V, 7915 (“S.B. 80”),
effective April 7, 2005.    In support of those reforms, the General Assembly
recognized the state’s interest in “a fair, predictable system of civil justice” that
preserves the rights of injured parties while curbing frivolous lawsuits, which
increase the costs of doing business, threaten Ohio jobs, drive up consumer costs,
and may hinder innovation. S.B. 80, Section 3(A)(3), 150 Ohio Laws, Part V,
8024.
        {¶ 3} R.C. 2315.18 sets out procedures for imposing tort damages. When
there is a jury trial, the jury returns a general verdict accompanied by answers to
interrogatories.   R.C. 2315.18(D).        The verdict must specify the jury’s
determination of the total compensatory damages recoverable, as well as the
portions of that total that represent economic and noneconomic losses. Id. The
trial court then enters judgment for the total amount of economic damages
determined by the jury and for the amount of noneconomic damages determined




                                          2
                                    January Term, 2016




by the jury, up to the limits established by R.C. 2315.18(B). R.C. 2315.18(B)(1),
(B)(2), (E)(1).
       {¶ 4} R.C. 2315.18(B)(2) establishes a cap on compensatory tort damages
for “noneconomic loss,” which includes but is not limited to “pain and suffering,
loss of society, consortium, companionship, care, assistance, attention, protection,
advice, guidance, counsel, instruction, training, or education, disfigurement,
mental anguish, and any other intangible loss.”          R.C. 2315.18(A)(4).   R.C.
2315.18(B)(2) provides:


       [T]he amount of compensatory damages that represents damages
       for noneconomic loss * * * shall not exceed the greater of two
       hundred fifty thousand dollars or an amount that is equal to three
       times the economic loss, as determined by the trier of fact, of the
       plaintiff in that tort action to a maximum of three hundred fifty
       thousand dollars for each plaintiff in that tort action or a maximum
       of five hundred thousand dollars for each occurrence that is the
       basis of that tort action.


       {¶ 5} The damage caps on noneconomic loss do not apply where the
noneconomic loss is for “[p]ermanent and substantial physical deformity, loss of
use of a limb, or loss of a bodily organ system” or for “[p]ermanent physical
functional injury that permanently prevents the injured person from being able to
independently care for self and perform life-sustaining activities.”           R.C.
2315.18(B)(3)(a) and (b).
       {¶ 6} In limiting the recovery of damages for noneconomic loss, the
General Assembly noted that awards for pain and suffering “are inherently
subjective” and that noneconomic damages may be inflated by “improper
consideration of evidence of wrongdoing.” S.B. 80, Section 3(A)(6)(d), 150 Ohio
3
                            SUPREME COURT OF OHIO




Laws, Part V, 8028. It further stated that “[i]nflated damage awards create an
improper resolution of civil justice claims,” leading to increased litigation costs
and insurance premiums. S.B. 80, Section 3(A)(6)(e), 150 Ohio Laws, Part V,
8028.
                          Facts and procedural history
        {¶ 7} This case began when appellants, Jessica Simpkins (“Simpkins”)
and her father, Gene Simpkins (collectively, “appellants”), sued Sunbury Grace
Brethren Church (“Sunbury Grace”); Brian Williams; appellee, Grace Brethren
Church of Delaware, Ohio (“Delaware Grace”); and Darrell Anderson in the Ross
County Court of Common Pleas.
        {¶ 8} The catalyst for appellants’ claims occurred in March 2008 when
Williams—then the senior pastor at Sunbury Grace—forced oral and vaginal
intercourse with Simpkins, then a 15-year-old parishioner, in his office. Simpkins
testified that she was seated in front of Williams’s desk for a counseling session
regarding her falling grades and unresolved issues at home regarding her parents’
separation when Williams walked around the desk, put his hand on her shoulder,
and told her to suck his penis. After repeatedly refusing, Simpkins eventually
complied because she thought it was her only option to get out of the office.
Simpkins testified that she then ran for the door, but Williams blocked and shut it.
She testified that despite her protests, Williams kissed her, pushed her to the
ground, removed her pants, and engaged in forced vaginal intercourse with her.
Williams pled guilty to two counts of sexual battery in violation of R.C.
2907.03(A)(12) and was sentenced to two consecutive four-year prison terms.
        {¶ 9} Appellants voluntarily dismissed their case without prejudice after
settling their claims against Sunbury Grace for $90,000 and after the trial court
had granted partial summary judgment in favor of Delaware Grace. Appellants
refiled their claims against Delaware Grace and Anderson, a former senior pastor
at Delaware Grace, in the Delaware County Court of Common Pleas. This appeal




                                         4
                               January Term, 2016




concerns only appellants’ claim against Delaware Grace for negligent hiring,
retention, and supervision of Brian Williams—the only claim that survived
summary judgment in the trial court.
       {¶ 10} Prior to becoming the senior pastor of Sunbury Grace, Williams
was employed by Delaware Grace as a youth pastor beginning in 1988, later
becoming an associate pastor. In the fall of 2004, while still an employee of
Delaware Grace, Williams worked on “planting” the new Sunbury Grace church,
with Delaware Grace’s knowledge and support and with assurance from the
Delaware Grace Elder Board that it would support him in starting the new church.
Delaware Grace provided the primary financial support for the creation of
Sunbury Grace.     And a pastor from Delaware Grace served as Williams’s
supervisor for at least a year after he became the senior pastor at Sunbury Grace.
       {¶ 11} Appellants allege that Delaware Grace knew or should have known
that Williams was unqualified to serve as a pastor and that Delaware Grace was
negligent in retaining Williams as an employee and in assisting Williams to
become the senior pastor at Sunbury Grace. In support of that claim, appellants
allege that prior to the fall of 2004, Delaware Grace was aware of at least two
incidents during which Williams, while in its employ, engaged in inappropriate
sexual behavior with young women.
       {¶ 12} The first incident allegedly occurred during a mission trip in the
early 1990s. Jeffrey Gill, the senior pastor at Delaware Grace from 1982 to 2002,
testified that a teenage girl from another Grace Brethren church accused Williams
of touching her inappropriately while on the mission trip. Williams admitted to
Gill that he rubbed the girl’s shoulders, but he denied any impropriety. Gill and
Williams met with the pastor from the other church, the teenage girl, and her
mother, and Williams read a prepared statement of apology. After that meeting,
Gill felt the accusations against Williams were resolved.




                                         5
                            SUPREME COURT OF OHIO




       {¶ 13} The second alleged incident of sexual impropriety occurred in May
2002. Anderson, the former senior pastor at Delaware Grace, testified about a
young woman’s substantiated allegations of inappropriate sexual comments and
touching by Williams. Although he did not make any notes regarding Williams’s
conduct, Anderson met with Williams and told him “how highly inappropriate”
that conduct was. Anderson did not, however, report Williams’s conduct to Gill,
who was until June 2002 a senior pastor at Delaware Grace or to the Delaware
Grace Elder Board, of which Williams was a member. Nor did he inform Gary
Underwood, who was hired as Delaware Grace’s senior pastor in October 2004,
about the 2002 incident. Underwood, in fact, testified that he was unaware of any
personnel records reflecting the allegations or incidents of inappropriate sexual
conduct by Williams.
       {¶ 14} In September 2004, Delaware Grace executed a letter of
understanding with Williams regarding the planting of Sunbury Grace. At that
time, Anderson, who had personal knowledge of the 2002 incident, was the acting
senior pastor of Delaware Grace. Anderson also served as Williams’s supervisor
for a period of time following the execution of the letter of understanding, while
Williams was attending to Sunbury Grace business. The Delaware Grace Elder
Board supported Williams as head pastor of Sunbury Grace.            Underwood,
however, stated that he would not have supported Williams in his goal to become
head pastor of Sunbury Grace had he known about Williams’s prior incidents of
inappropriate sexual misconduct.
       {¶ 15} The trial court conducted a jury trial on appellants’ claim of
negligent hiring, retention, and supervision, and the jury returned a verdict for
appellants.   The jury found that Simpkins was entitled to $3,651,378.85 in
compensatory damages, which included the following: $1,378.85 for past
economic damages, $150,000 for future economic damages, $1,500,000 for past




                                        6
                                January Term, 2016




noneconomic damages, and $2,000,000 for future noneconomic damages. The
jury awarded Gene Simpkins $75,000 for loss-of-consortium.
       {¶ 16} Before entering judgment, the trial court set off $1,378.85 based on
appellants’ settlement with Sunbury Grace, and it applied the cap in R.C.
2315.18(B)(2) to reduce Simpkins’s noneconomic damages from $3.5 million to
$350,000.    Accordingly, the trial court entered a judgment of $500,000 for
Simpkins and $75,000 for her father.         The trial court subsequently granted
Delaware Grace’s request to reduce Simpkins’s future economic damages from
$150,000 to $60,000, but it gave Simpkins until 30 days after all appeals are
concluded and the time for further appeal has expired to accept the reduction in
lieu of a partial new trial limited to the amount of her future economic damages.
       {¶ 17} Both appellants and Delaware Grace appealed, and the Fifth
District affirmed in part, reversed in part, and remanded. 2014-Ohio-3465, 16
N.E.3d 687. The court of appeals held that the trial court erred by refusing to
submit to the jury the issue of apportionment of liability between Williams and
Delaware Grace and by granting summary judgment for Delaware Grace on
appellants’ claim for punitive damages.        But the court of appeals rejected
appellants’ constitutional challenges to R.C. 2315.18(B)(2) as well as their
argument that Simpkins’s noneconomic damages arose out of two occurrences for
purposes of applying the damage caps.
       {¶ 18} This court accepted jurisdiction to consider two propositions of
law. 142 Ohio St. 3d 1464, 2015-Ohio-1896, 30 N.E.3d 973. The first contends
that application of the R.C. 2315.18(B)(2) damage caps to minors who are victims
of sexual assault violates the minors’ rights under the Ohio Constitution to a jury
trial, open courts and a remedy, due process, and equal protection. The second
proposition of law concerns the definition of “occurrence” in R.C. 2315.18(A)(5)
and asserts that distinct acts of sexual battery constitute separate occurrences that
are subject to separate damage caps.




                                         7
                             SUPREME COURT OF OHIO




                                      Analysis
                            Constitutional Challenges
       {¶ 19} Appellants’ first proposition of law states that as applied to minors
who are victims of sexual assault, R.C. 2315.18 violates the constitutional rights
to trial by jury, open courts and a remedy, due process of law, and equal
protection. Although the proposition mentions both the Ohio Constitution and the
United States Constitution, appellants’ arguments relate solely to the Ohio
Constitution.
       {¶ 20} A party may challenge the constitutionality of a statute with either
a facial challenge or an as-applied challenge. Arbino v. Johnson & Johnson, 116
Ohio St. 3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 26. A facial challenge
asserts that there is no conceivable set of circumstances in which the statute
would be valid. Id. An as-applied challenge, on the other hand, alleges that
application of the statute in a particular factual context is unconstitutional. Yajnik
v. Akron Dept. of Health, Hous. Div., 101 Ohio St. 3d 106, 2004-Ohio-357, 802
N.E.2d 632, ¶ 14, citing Ada v. Guam Soc. of Obstetricians & Gynecologists, 506
U.S. 1011, 113 S. Ct. 633, 121 L. Ed. 2d 564 (1992) (Scalia, J., dissenting). A
holding that a statute is unconstitutional as applied prevents future application of
the statute in a similar context, but it does not render the statute wholly
inoperative. Yajnik at ¶ 14, citing Ada (Scalia, J., dissenting).
       {¶ 21} In Arbino, this court rejected facial constitutional challenges to
R.C. 2315.18. Arbino at paragraph one of the syllabus. We held, “R.C. 2315.18
does not violate the right to a trial by jury, the right to a remedy, the right to an
open court, the right to due process of law, the right to equal protection of the
laws, or the separation of powers, and is therefore constitutional on its face.” Id.
In light of that determination, appellants challenge R.C. 2315.18 as applied to the
facts of this case. They contend that, as applied to minors who are victims of




                                          8
                                January Term, 2016




sexual assault, R.C. 2315.18 violates the same constitutional rights—trial by jury,
open courts and a remedy, due process, and equal protection—asserted in Arbino.
       {¶ 22} A party raising an as-applied constitutional challenge must prove
by clear and convincing evidence that the statute is unconstitutional when applied
to an existing set of facts. Groch v. Gen. Motors Corp., 117 Ohio St. 3d 192,
2008-Ohio-546, 883 N.E.2d 377, ¶ 181. As in Arbino, we remain mindful when
addressing appellants’ constitutional challenges that all statutes are entitled to a
strong presumption of constitutionality. Arbino at ¶ 25.
       Trial by jury
       {¶ 23} We begin our analysis of appellants’ constitutional challenges with
their argument that, as applied to Simpkins, the damage cap in R.C.
2315.18(B)(2) violates the right to a trial by jury. Article I, Section 5 of the Ohio
Constitution states, “The right of trial by jury shall be inviolate * * *.” Article I,
Section 5 “protects a plaintiff’s right to have a jury determine all issues of fact,”
including the extent of the plaintiff’s damages. Arbino, 116 Ohio St. 3d 468,
2007-Ohio-6948, 880 N.E.2d 420, at ¶ 34. Appellants contend that application of
R.C. 2315.18(B)(2) in this case alters the jury’s findings regarding damages. But
our analysis in Arbino requires us to reject that argument.
       {¶ 24} A law that prevents the jury from determining issues of fact or that
allows a judge to substitute his or her own findings of fact for those of the jury is
unconstitutional. Id. at ¶ 35. But a trial court may alter an award of damages as a
matter of law “[s]o long as the fact-finding process is not intruded upon and the
resulting findings of fact are not ignored or replaced by another body’s findings.”
Id. at ¶ 37. R.C. 2315.18(B)(2) neither precludes the jury from determining
factual issues nor permits the court to substitute its own findings of fact. Arbino
at ¶ 40. Rather, courts “simply apply the limits as a matter of law to the facts
found by the jury.” Id.




                                          9
                              SUPREME COURT OF OHIO




        {¶ 25} Despite our holding in Arbino, appellants argue that as applied to
Simpkins, R.C. 2315.18(B)(2) alters the jury’s findings regarding Simpkins’s
injuries. Seizing upon our statement in Arbino that the General Assembly made a
policy choice to limit noneconomic damages for all but the most serious injuries,
id. at ¶ 40, appellants argue that application of R.C. 2315.18(B)(2) alters the
jury’s finding that Simpkins suffered a catastrophic injury commensurate with
those designated in R.C. 2315.18(B)(3).         But even characterizing the jury’s
damage award as a finding that Simpkins suffered catastrophic injuries
commensurate with those designated in R.C. 2315.18(B)(3), the trial court simply
applied the law to the facts, as determined by the jury. Further, application of the
damage caps does not affect Simpkins’s right to a jury trial any differently than it
affects any tort claimant whose damages are capped as a matter of law.
        {¶ 26} Appellants implicitly acknowledge that their position is contrary to
Arbino, but they do not offer any basis for avoiding stare decisis—the doctrine
that “an established legal decision be recognized and followed in subsequent
cases where the question of law is again in controversy.” Clark v. Snapper Power
Equip., Inc., 21 Ohio St. 3d 58, 60, 488 N.E.2d 138 (1986). A departure from
stare decisis demands special justification, Westfield Ins. Co. v. Galatis, 100 Ohio
St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 44, citing Wampler v. Higgins,
93 Ohio St. 3d 111, 120, 752 N.E.2d 962 (2001), and appellants offer no special
justification for departing from Arbino here.
        {¶ 27} For these reasons, appellants have not demonstrated by clear and
convincing evidence that R.C. 2315.18 violates the right to a jury trial when
applied to the facts of this case.
        Open courts and right to remedy
        {¶ 28} We next address appellants’ argument that application of R.C.
2315.18(B)(2) to Simpkins violates her rights to open courts and a remedy. The
constitutional rights to open courts and a remedy stem from Article I, Section 16




                                        10
                               January Term, 2016




of the Ohio Constitution, which provides, “All courts shall be open, and every
person, for an injury done him in his land, goods, person, or reputation, shall have
remedy by due course of law, and shall have justice administered without denial
or delay.” (Emphasis added.) As with their arguments regarding the right to trial
by jury, Arbino requires us to reject appellants’ arguments regarding the rights to
open courts and a remedy.
       {¶ 29} The constitutional right to a remedy “requires an opportunity
granted at a meaningful time and in a meaningful manner.” Hardy v. VerMeulen,
32 Ohio St. 3d 45, 47, 512 N.E.2d 626 (1987), overruled on other grounds, Ruther
v. Kaiser, 134 Ohio St. 3d 408, 2012-Ohio-5686, 983 N.E.2d 291. Article I,
Section 16 prohibits statutes that “effectively prevent individuals from pursuing
relief for their injuries,” Arbino, 116 Ohio St. 3d 468, 2007-Ohio-6948, 880
N.E.2d 420, at ¶ 44, but it “does not provide for remedies without limitation or for
any perceived injury.” Ruther at ¶ 12. The General Assembly has the authority to
determine what causes of action the law will recognize, to alter the common law
by abolishing, defining or limiting those causes of action, and to determine what
remedies are available. Id. at ¶ 13-14. See also Strock v. Presnell, 38 Ohio St. 3d
207, 214, 527 N.E.2d 1235 (1988) (holding that R.C. 2305.29’s elimination of
common-law amatory actions was constitutional because there was “ ‘no property
or vested right in any of the rules of the common law, as guides of conduct’ ”),
quoting Leis v. Cleveland Ry. Co., 101 Ohio St. 162, 128 N.E. 73 (1920).
       {¶ 30} Appellants claim that the reduction of the jury’s award of
noneconomic damages from $3.5 million to $350,000 denies Simpkins a
meaningful remedy and violates her constitutional rights to open courts and a
remedy. This court has recognized that the rights to open courts and a remedy
become hollow when an individual is wholly foreclosed from relief after a verdict
in his or her favor. Arbino at ¶ 45. But although R.C. 2315.18 limits the amount
of noneconomic damages that a plaintiff may recover, it does not “wholly deny




                                        11
                             SUPREME COURT OF OHIO




persons a remedy for their injuries.” Id. at ¶ 47. And the types of damages that
remain available to plaintiffs—unlimited economic damages, up to $350,000 in
noneconomic damages, and punitive damages—are meaningful remedies under
the Ohio Constitution. Id.
       {¶ 31} As with the right to trial by jury, appellants do not demonstrate that
R.C. 2315.18 affects Simpkins differently than it does any other tort plaintiff. As
we stated in Arbino, R.C. 2315.18(B)(2) does not foreclose a plaintiff from
pursuing a claim nor does it completely obliterate the jury award. Arbino at ¶ 47.
And neither the amount of the reduction of noneconomic damages nor appellants’
assertion that minors who are victims of sexual assault will generally have
noneconomic damages that far outweigh their economic damages demonstrates
that those victims are denied a meaningful remedy.
       {¶ 32} As a final argument that application of R.C. 2315.18 violates
Simpkins’s rights to open courts and a remedy, appellants state that they have
incurred significant litigation expenses and attorney fees. Appellants are not
unique in that regard, however, and the impact of litigation expenses and attorney
fees does not render the available remedies unmeaningful. In Ohio, a prevailing
party in a civil action may not recover attorney fees unless provided for by
contract or statute or where the prevailing party demonstrates bad faith on the part
of the unsuccessful party. Wilborn v. Bank One Corp., 121 Ohio St. 3d 546, 2009-
Ohio-306, 906 N.E.2d 396, ¶ 7.
       {¶ 33} Appellants have not demonstrated that application of R.C. 2315.18
in this case violates the constitutional rights to open courts and a remedy.
       Due course of law
       {¶ 34} Appellants next challenge application of R.C. 2513.18 under the
“due course of law” clause in Article I, Section 16 of the Ohio Constitution. We
have generally recognized the Ohio Constitution’s “due course of law” provision
as the equivalent of the Due Process Clause in the United States Constitution.




                                         12
                                January Term, 2016




Arbino, 116 Ohio St. 3d 468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 48, citing
Sorrell v. Thevenir, 69 Ohio St. 3d 415, 422-423, 633 N.E.2d 504 (1994), citing
Direct Plumbing Supply Co. v. Dayton, 138 Ohio St. 540, 544, 38 N.E.2d 70
(1941). This court recently deviated from the general rule and held that the Ohio
Constitution’s “due course of law” provision afforded a juvenile a broader right to
counsel than that afforded by the Due Process Clause of the United States
Constitution, see State v. Bode, 144 Ohio St. 3d 155, 2015-Ohio-1519, 41 N.E.3d
1156, ¶ 23-24, but appellants here do not argue in favor of broader protections
under the Ohio Constitution. Instead, they acknowledge that it provides “the
equivalent” of the federal Due Process Clause’s protections.
       {¶ 35} Unless a law challenged on due-process grounds restricts the
exercise of a fundamental right, courts apply a rational-basis test, and the law is
constitutional if it is reasonably related to a legitimate governmental interest.
State v. Lowe, 112 Ohio St. 3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 18, citing
Am. Assn. of Univ. Professors, Cent. State Univ. Chapter v. Cent. State Univ., 87
Ohio St. 3d 55, 57, 717 N.E.2d 286 (1999).
       {¶ 36} In Arbino, after determining that R.C. 2315.18 did not violate the
fundamental rights to a jury trial or the right to a remedy, we reviewed R.C.
2315.18 under the rational-basis test. Arbino at ¶ 49. Having rejected appellants’
as-applied challenges based on the fundamental rights to a jury trial or the rights
to open courts and a remedy, we apply the same deferential standard in our due-
process analysis today. Accordingly, we must uphold R.C. 2315.18 “ ‘ “[1] if it
bears a real and substantial relation to the public health, safety, morals or general
welfare of the public and [2] if it is not unreasonable or arbitrary.” ’ ” (Brackets
sic.) Id., quoting Mominee v. Scherbarth, 28 Ohio St. 3d 270, 274, 503 N.E.2d
717 (1986), quoting Benjamin v. Columbus, 167 Ohio St. 103, 146 N.E.2d 854
(1957), paragraph five of the syllabus.




                                          13
                             SUPREME COURT OF OHIO




       {¶ 37} In enacting S.B. 80, the General Assembly reviewed evidence
demonstrating that uncertainty related to the civil-litigation system was harming
the economy: “It noted that noneconomic damages are inherently subjective and
thus easily tainted by irrelevant considerations. The implicit, logical conclusion is
that the uncertain and subjective system of evaluating noneconomic damages was
contributing to the deleterious economic effects of the tort system.” Arbino at
¶ 55. We thus held that the General Assembly acted in the public interest when,
based on its review of the evidence, it enacted R.C. 2315.18—“a statute that bears
a real and substantial relation to the general welfare of the public.” Id. at ¶ 56, 58.
       {¶ 38} Appellants argue that the real and substantial relationship between
R.C. 2315.18 and the general public welfare that we found in Arbino does not
extend to application of the damage caps to minors who are victims of sexual
assault because those victims rarely suffer significant economic injury and will
typically not suffer the types of injures required by R.C. 2315.18(B)(3) to avoid
application of the damage caps. They maintain that the absence of an exception
to the damage caps for these victims—who suffer real and substantial
noneconomic damages—precludes a finding that application of the damage caps
to that class of victims is substantially related to the general public welfare. But
the status of a plaintiff does not diminish either the economic benefits of limiting
noneconomic damages, as found by the General Assembly, or the substantial
relationship that we found in Arbino between the statutory limitations and the
benefits to the general public welfare.
       {¶ 39} The second prong of the rational-basis test asks whether the
challenged statute is arbitrary or unreasonable. Appellants again focus on the
nature of sexual abuse and argue that it does not typically result in serious
physical injury or pecuniary harm, but instead results in serious psychological
injuries. They maintain that it is irrational to require a physical injury of the kind




                                          14
                                 January Term, 2016




listed in R.C. 2315.18(B)(3) in order for a plaintiff to fall within the statutory
exception to the application of the damage caps.
        {¶ 40} In Morris v. Savoy, this court concluded that statutory caps on
general damages in medical claims that were enacted as a means of reducing
soaring malpractice-insurance rates violated the right to due process. 61 Ohio
St.3d 684, 686, 690-691, 576 N.E.2d 765 (1991). After noting the absence of any
evidence of a rational connection between damage awards in excess of the caps
and malpractice-insurance rates, this court held, “ ‘[I]t is irrational and arbitrary to
impose the cost of the intended benefit to the general public solely upon a class
consisting of those most severely injured by medical malpractice.’ ” Id. at 691,
quoting Nero v. Pritchard, 5th Dist. Stark No. CA-6560, 1985 Ohio App. LEXIS
7986, 9 (June 10, 1985). In Arbino, however, we distinguished Morris, stating
that R.C. 2315.18 alleviates the concern of imposing the costs of the legislative
benefit upon those most severely injured by allowing for limitless noneconomic
damages for those suffering catastrophic physical injuries pursuant to the
exceptions in R.C. 2315.18(B)(3). 116 Ohio St. 3d 468, 2007-Ohio-6948, 880
N.E.2d 420, at ¶ 60. Although minors who are victims of sexual assault may be
unlikely to qualify for an exception to the application of the noneconomic-damage
caps, the General Assembly’s policy decision to exclude from the damage caps
only those plaintiffs who suffer catastrophic physical damages does not place
upon Simpkins and those similarly situated an undue portion of the cost of
ameliorating the deleterious economic effects of the tort system, as the damage
cap in Morris did.
        {¶ 41} Appellants state that “[n]o person of good conscience” could
characterize Simpkins’s injuries as “noncatastrophic,” but their argument misses
the point. Appellants’ as-applied challenge essentially asserts that the General
Assembly acted unreasonably and arbitrarily by distinguishing between
catastrophic physical and catastrophic nonphysical injuries for purposes of




                                          15
                            SUPREME COURT OF OHIO




applying caps on noneconomic damages. But in Arbino, we held that the General
Assembly distinguished between plaintiffs who suffered the catastrophic physical
injuries specified in R.C. 2315.18(B)(3) and plaintiffs suffering other injuries
based on the conclusion that the injuries specified in R.C. 2315.18(B)(3) “offer
more concrete evidence of noneconomic damages and thus calculation of those
damages poses a lesser risk of being tainted by improper external considerations.”
Arbino at ¶ 72. In the end, R.C. 2315.18 does not affect Simpkins any differently
than it affects any other victim whose injuries do not fall within the R.C.
2315.18(B)(3) exceptions to the damage caps.
       {¶ 42} Appellants also seize upon the Fifth District’s acknowledgment
that “there may be nonphysical injuries the effects of which approximate those
listed in R.C. 2315.18(B)(3)” as an acknowledgment that subjecting all
nonphysical injures to a damage cap might be arbitrary and unreasonable. 2014-
Ohio-3465, 16 N.E.3d 687, at ¶ 78. But we leave that question for another day.
Because that situation does not exist here, we need not opine whether there may
be some instance in which application of the damage caps to emotional injuries
that rise to the level of the physical injuries excepted from the damage caps by
R.C. 2315.18(B)(3) would violate due process.
       {¶ 43} R.C. 2315.18(B)(3) excludes from the damage caps in R.C.
2315.18(B)(2) noneconomic damages for “[p]ermanent and substantial physical
deformity, loss of use of a limb, or loss of a bodily organ system” or for
“[p]ermanent physical functional injury that permanently prevents the injured
person from being able to independently care for self and perform life-sustaining
activities.” The exceptions to the damage caps in R.C. 2315.18(B)(3) require
“extreme qualifications.” Weldon v. Presley, N.D.Ohio No. 1:10 CV 1077, 2011
WL 3749469, *6 (Aug. 9, 2011). For example, the Weldon court noted a case in
which the complete loss of sight in one eye fell short of “loss of a bodily organ
system” because the plaintiff, who was able to partially see out of the other eye,




                                       16
                                January Term, 2016




had not suffered a complete loss of her ocular system. Id., citing Williams v.
Bausch & Lomb Co., S.D.Ohio No. 2:08-cv-910, 2010 WL 2521753, *4 (June 22,
2010).
         {¶ 44} The Fifth District acknowledged the testimony of Dr. Jeffrey
Smalldon, a psychologist who examined Simpkins, who testified that Simpkins
suffers from post-traumatic-stress disorder and low-grade depression as a result of
the sexual assault by Williams. The court also noted evidence that Simpkins is
afraid of the dark, suffers from anxiety, and has trust issues with men. But it also
recognized evidence that “Simpkins played basketball in high school and college,
got good grades in college, is currently employed full-time, has not sought or
participated in mental health treatment or counseling since 2008 and does not
have current plans to seek treatment.” 2014-Ohio-3465, 16 N.E.3d 687, at ¶ 78.
Based on that evidence, the court concluded that Simpkins “is able to
independently care for herself and perform life-sustaining activities.” Id. While
we do not doubt the reality and seriousness of Simpkins’s emotional and
psychological injuries as a result of Williams’s conduct, Simpkins’s noneconomic
injuries do not meet the “extreme qualifications” that the law requires in order to
avoid the operation of the damage caps in R.C. 2315.18(B)(2).
         {¶ 45} For these reasons, we conclude that appellants failed to
demonstrate by clear and convincing evidence that application of the R.C.
2315.18(B)(2) damage caps to Simpkins amounted to a violation of due process.
         Equal Protection
         {¶ 46} Appellants’ final constitutional challenge asserts that, as applied
here, R.C. 2315.18 violates the right to equal protection guaranteed by Article I,
Section 2 of the Ohio Constitution. We have interpreted Article I, Section 2 of
the Ohio Constitution to be the equivalent of the Equal Protection Clause in the
United States Constitution. Arbino, 116 Ohio St. 3d 468, 2007-Ohio-6948, 880
N.E.2d 420, at ¶ 63, citing McCrone v. Bank One Corp., 107 Ohio St. 3d 272,




                                         17
                             SUPREME COURT OF OHIO




2005-Ohio-6505, 839 N.E.2d 1, ¶ 7. But see State v. Mole, ___ Ohio St.3d ___,
2016-Ohio-5124, ___ N.E.3d ___, ¶ 23 (finding greater protection under the Ohio
Equal Protection Clause than under the federal Equal Protection Clause).
Appellants here do not argue that Ohio’s Equal Protection Clause provides greater
protections than the federal Equal Protection Clause.
       {¶ 47} As in Arbino, because R.C. 2315.18 involves neither a fundamental
right nor a suspect class, we review the statute under the rational-basis test, which
requires us to uphold it if it is rationally related to a legitimate governmental
purpose. See Arbino at ¶ 66, citing State v. Williams, 88 Ohio St. 3d 513, 530, 728
N.E.2d 342 (2000). Under rational-basis review, we grant “substantial deference”
to the General Assembly’s predictive judgment. Id. at 531.
       {¶ 48} The guarantee of equal protection requires the existence of
reasonable grounds for making a legislative distinction between those within and
those outside a designated class. Morris, 61 Ohio St. 3d at 691, 576 N.E.2d 765,
citing State v. Buckley, 16 Ohio St. 2d 128, 243 N.E.2d 66 (1968). A party who
challenges a statute on equal-protection grounds must demonstrate “either that
there was no rational basis for the creation of the class itself or that those within
the class are not being treated equally in the furtherance of a legitimate
governmental interest.” Id. We will set aside legislative classifications only if
they are “based solely on reasons totally unrelated to the pursuit of the State’s
goals and only if no grounds can be conceived to justify them.” Clements v.
Fashing, 457 U.S. 957, 963, 102 S. Ct. 2836, 73 L. Ed. 2d 508 (1982).
       {¶ 49} R.C. 2315.18 treats those suffering from the types of catastrophic
physical injuries designated in RC. 2315.18(B)(3) differently from those with
less-severe physical injuries by excluding the former class from application of the
damage caps on noneconomic loss. Arbino, 116 Ohio St. 3d 468, 2007-Ohio-
6948, 880 N.E.2d 420, at ¶ 67. But we have already determined that the statutory
classification is rationally related to the legitimate governmental purpose of




                                         18
                                January Term, 2016




improving the state’s civil justice system and its economy. Id. at ¶ 72. While
specifically noting that noneconomic damages are “inherently subjective,”
“difficult to evaluate,” and subject to the “influence of irrelevant factors,” id. at
¶ 69, we held that the choice to limit damages for injuries that do not fall within
the exceptions was “rational and based on the conclusion that catastrophic injuries
offer more concrete evidence of noneconomic damages and thus calculation of
those damages poses a lesser risk of being tainted by improper external
considerations,” id. at ¶ 72.
       {¶ 50} Appellants argue that when applied to victims like Simpkins, R.C.
2315.18 creates a classification between those with the serious physical injuries
designated in R.C. 2315.18(B)(3) and “those who, by the nature of the tort and the
age of the victim, will rarely, if ever, suffer permanent physical injury but have
and will continue to suffer permanent catastrophic nonphysical injuries.” But the
statutory classification remains the same regardless of the age of the victim or the
nature of the tort.   And the legislative classification applies the same to all
persons; absent the physical injuries designated in R.C. 2315.18(B)(3), the
statutory damage caps on noneconomic loss apply. Even if we accept appellants’
characterization of Simpkins’s injuries as catastrophic, the General Assembly’s
determination that the types of physical injuries listed in R.C. 2315.18(B)(3) offer
more concrete evidence of noneconomic damages provides a rational basis for
limiting noneconomic damages that are not accompanied by those types of serious
physical injuries.
       {¶ 51} In his dissenting opinion, Justice O’Neill expresses the broad
concern, previously noted in Justice Pfeifer’s dissent in Arbino, 116 Ohio St. 3d
468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 170, that the General Assembly lacks
authority to place limits on jury-determined tort damages. He suggests that the
authority to do so resides entirely in the constitutional-amendment process. But
that view did not prevail in Arbino. And our decision in Arbino rejecting facial




                                         19
                            SUPREME COURT OF OHIO




challenges to the statutory caps on noneconomic tort damages in R.C. 2315.18(B)
must guide our resolution of the as-applied challenges to that same statute here.
As we have already acknowledged, there may exist a set of facts under which
application of the statutory damage caps would prove unconstitutional—but this
case does not present it.       R.C. 2315.18, as applied here, does not violate
Simpkins’s right to equal protection under Article I, Section 2 of the Ohio
Constitution.
                                   Occurrences
       {¶ 52} Under their second proposition of law, appellants argue that even if
the damage caps in R.C. 2315.18(B)(2) are constitutional, Simpkins suffered
injuries as a result of two occurrences—oral penetration and vaginal penetration—
and that a separate $350,000 damage cap applies to each occurrence. The trial
court disagreed and held that Simpkins’s injuries arose from “a single course of
wrongful conduct at the same time and place” that constituted a single occurrence.
The court of appeals affirmed the application of a single damage cap. 2014-Ohio-
3465, 16 N.E.3d 687, at ¶ 92.
       {¶ 53} The plain statutory language of R.C. 2315.18(B)(2) requires us to
reject appellants’ argument. A court’s primary goal in statutory interpretation is
to give effect to the legislature’s intent. Christe v. GMS Mgt. Co., Inc., 88 Ohio
St.3d 376, 377, 726 N.E.2d 497 (2000). In determining that intent, the court first
looks to and gives effect to the statutory language without deleting words used or
inserting words not used. Bailey v. Republic Engineered Steels, Inc., 91 Ohio
St.3d 38, 39-40, 741 N.E.2d 121 (2001), citing Provident Bank v. Wood, 36 Ohio
St.2d 101, 105, 304 N.E.2d 378 (1973) and Cleveland Elec. Illum. Co. v.
Cleveland, 37 Ohio St. 3d 50, 524 N.E.2d 441 (1988), paragraph three of the
syllabus. If the meaning of the statute is unambiguous, we must apply it as
written. State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn., 74 Ohio
St.3d 543, 545, 660 N.E.2d 463 (1996).




                                         20
                                January Term, 2016




       {¶ 54} Except as provided in R.C. 2315.18(B)(3), a trial court may not
enter judgment for noneconomic damages that exceed the applicable R.C.
2315.18(B)(2) damage cap. R.C. 2315.18(E)(1). The cap limits compensatory
damages for noneconomic loss to the greater of $250,000 or “an amount that is
equal to three times the economic loss, as determined by the trier of fact,” to a
maximum of $350,000 for each plaintiff or a maximum of $500,000 “for each
occurrence that is the basis of that tort action.” R.C. 2315.18(B)(2).
       {¶ 55} Appellants argue that Williams’s oral and vaginal penetrations of
Simpkins constitute separate occurrences because they gave rise to separate
criminal counts and were determined to be of dissimilar import in Williams’s
criminal case.    They therefore argue that separate $350,000 caps should be
applied to each occurrence. But even if appellants were correct that the existence
of two “occurrences” would entitle Simpkins to noneconomic damages up to the
damage cap for each occurrence despite the per-plaintiff maximum of $350,000,
both the trial court and the court of appeals correctly held that this case involves a
single “occurrence.”
       {¶ 56} Appellants cite Madvad v. Russell, 9th Dist. Lorain No.
96CA006652, 1997 WL 760898 (Nov. 19, 1997), as support for their multiple-
occurrences theory, but that case is inapposite. The issue in Madvad was whether
a separate limitations period applied to multiple sexual assaults that occurred
throughout the victim’s childhood. The Ninth District reasoned that, “[b]ecause
one offensive contact is all that is required to commit a battery, it would seem that
each abusive act resulting in an offensive contact constitutes one separate and
independent tort.” Id. at *2. Essentially, the court held that each assault gave rise
to its own tort claim. But pursuant to R.C. 2315.18(A)(5), an “occurrence” for
purposes of the R.C. 2315.18(B)(2) damage caps includes “all claims resulting
from or arising out of any one person’s bodily injury.” (Emphasis added.) Thus,
even if the vaginal and oral penetrations gave rise to separate tort claims, they




                                         21
                             SUPREME COURT OF OHIO




would nevertheless both be part of a single occurrence under R.C. 2315.18—as
claims arising out of Simpkins’s indivisible injury.
       {¶ 57} The oral and vaginal penetrations in this case occurred within a
short period of time, in a confined space, without intervening factors, and there is
no evidence that Williams’s separate criminal acts affected Simpkins differently.
Dr. Smalldon did not attribute separate injury to the separate incidents of
penetration, and he opined that Simpkins’s post-traumatic stress disorder is a
direct result “of the incident with Brian Williams.” (Emphasis added.) For these
reasons, we conclude that the trial court and the Fifth District appropriately
applied a single damage cap under R.C. 2315.18(B).
                                    Conclusion
       {¶ 58} Having rejected each of appellants’ as-applied constitutional
challenges to R.C. 2315.18 and having determined that the trial and appellate
courts properly subjected appellants’ claims to a single damage cap under R.C.
2315.18, we affirm the judgment of the Fifth District Court of Appeals.
                                                                Judgment affirmed.
       KENNEDY, J., concurs.
       LANZINGER, J., concurs in judgment only with an opinion.
       O’CONNOR, C.J., and O’DONNELL, J., would dismiss the cause as
improvidently allowed.
       PFEIFER, J., dissents, with an opinion.
       O’NEILL, J., dissents, with an opinion joined by PFEIFER, J.
                               _________________
       LANZINGER, J., concurring in judgment only.
       {¶ 59} I concur in the court’s judgment affirming the judgment of the Fifth
District Court of Appeals, but I respectfully decline to join the court’s
constitutional analysis.




                                         22
                               January Term, 2016




       {¶ 60} The lead opinion notes that we have recently held that the Ohio
Constitution provides a juvenile a broader right to counsel than that afforded by
the Due Process Clause of the Fourteenth Amendment to the United States
Constitution. See State v. Bode, 144 Ohio St. 3d 155, 2015-Ohio-1519, 41 N.E.3d
1156, ¶ 23-24. The lead opinion dismisses Bode as a case in which this court
“deviated from the general rule,” lead opinion at ¶ 34, and it accordingly bases its
analysis on federal constitutional law. But Bode is just one instance in which we
have stated that the Ohio Constitution can provide more protection than its federal
counterpart. Indeed, the lead opinion later acknowledges that we recognized
greater protection under the Ohio Equal Protection Clause than under the federal
Equal Protection Clause in State v. Mole, ___ Ohio St.3d ___, 2016-Ohio-5124,
___ N.E.3d ___, ¶ 23.
       {¶ 61} It is axiomatic that “[t]he Ohio Constitution is a document of
independent force” and that under their own states’ constitutions, “state courts are
unrestricted in according greater civil liberties and protections to individuals and
groups.”   Arnold v. Cleveland, 67 Ohio St. 3d 35, 616 N.E.2d 163 (1993),
paragraph one of the syllabus. In addition to our holdings in Bode and Mole, in
recent years we have also held that the Ohio Constitution “provides greater
protection than the Fourth Amendment to the United States Constitution against
warrantless arrests for minor misdemeanors,” State v. Brown, 99 Ohio St. 3d 323,
2003-Ohio-3931, 792 N.E.2d 175, syllabus; that the Ohio Constitution provides
greater protection to criminal defendants than the Fifth Amendment to the United
States Constitution, State v. Farris, 109 Ohio St. 3d 519, 2006-Ohio-3255, 849
N.E.2d 985, ¶ 48; that the Ohio Constitution provides protections from
government appropriation of private property in certain circumstances when such
takings are expressly permitted under federal law, Norwood v. Horney, 110 Ohio
St.3d 353, 2006-Ohio-3799, 853 N.E.2d 1115, paragraph one of the syllabus and
¶ 5, 76-80; and that the Ohio Constitution requires the merger of allied offenses




                                        23
                             SUPREME COURT OF OHIO




and thereby affords juveniles greater double-jeopardy protections than those
granted in the federal constitution, In re A.G., ___ Ohio St.3d ___, 2016-Ohio-
3306, ___ N.E.3d ___, ¶ 11-13. In line with these decisions, I would affirm that
as a document of independent force, the Ohio Constitution contains additional
protections not found in its federal counterpart.
       {¶ 62} Although we held in Bode and Mole that the Ohio Constitution
affords greater rights in certain circumstances in criminal cases, we have not
previously held that the Ohio Constitution provides minors asserting tort claims
greater protection than that afforded by the United States Constitution, and
appellants do not present a compelling argument for us to do so now. I would,
accordingly, hold that Arbino v. Johnson & Johnson, 116 Ohio St. 3d 468, 2007-
Ohio-6948, 880 N.E.2d 420, controls in this case. For these reasons, I concur
only in the court’s judgment affirming the judgment of the court of appeals.
                               _________________
       PFEIFER, J., dissenting.
       {¶ 63} I join Justice O’Neill’s excellent dissent.
       {¶ 64} “Tort reform,” however misguided and unconstitutional, was
designed to protect doctors and corporate interests. See Arbino v. Johnson &
Johnson, 116 Ohio St.3d. 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 163 (Pfeifer,
J., dissenting).   Today, we learn that “tort reform,” not surprisingly, had
unintended consequences. It turns out that “tort reform” (and the justices who
sanctioned it) also ensured that rapists and those who enable them will not have to
pay the full measure of the damages they cause—even if they rape a child. It is
past time for the General Assembly (and this court) to reconsider “tort reform”
and return the authority to determine damages to juries, where it rightfully and
constitutionally belongs.
                               _________________




                                         24
                                January Term, 2016




       O’NEILL, J., dissenting.
       {¶ 65} I must dissent from the court’s decision on the first proposition of
law. I cannot accept the proposition that a teenager who is raped by a pastor fits
into a preordained formula for damages. Are we really ready to affirm the
legislature’s decision to say to a future victim, “we don’t know you, we don’t
know the facts of your case, and we don’t know what a duly empaneled jury is
going to say, but your damages are a maximum of $500,000?” No parent of a
teenage daughter would accept that outcome as being just.
       {¶ 66} A plaintiff’s damages, in terms of pain and suffering and future
medical costs, could be astronomical. Or they could be nothing. Our system of
civil justice leaves that question for the jury to decide, not the General Assembly.
That is the point: a cookie-cutter approach simply does not work. In this case, a
duly empaneled jury heard all the facts and found the damages to be over $3.6
million. By reducing that award to $500,000, the trial court has removed the jury
from the process. If the General Assembly can limit damages for claims to
$500,000, or $350,000, what would prevent it from limiting damages to $1?
Would the court find that result to be constitutional? As stated by Justice Pfeifer
in his well-reasoned dissent in Arbino v. Johnson & Johnson, 116 Ohio St.3d.
468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 170, “the General Assembly does not
have this power; only the people by the amendment process have this power.
After today, what meaning is left in a litigant’s constitutional right to have a jury
determine damages?”
       {¶ 67} Justice Pfeifer further noted in his dissent in Arbino:


       “So long as the trial by jury is a part of our system of
       jurisprudence, its constitutional integrity and importance should be
       jealously safeguarded. The right of trial by jury should be as
       inviolate in the working of our courts as it is in the wording of our




                                         25
                             SUPREME COURT OF OHIO




        Constitutions.” Gibbs v. Girard (1913), 88 Ohio St. 34, 47, 102
N.E. 299. Instead of jealously safeguarding the right to trial by
        jury, the majority opinion in this case eviscerates it by holding
        constitutional a statute that enables courts to “enter judgments in
        disregard of the jury’s verdict.” Sorrell v. Thevenir (1994), 69
Ohio St. 3d 415, 422, 633 N.E.2d 504.             Instead of jealously
        safeguarding the right to trial by jury, the majority opinion
        employs shallow reasoning and shoddy logic in concluding that
        juries can meaningfully determine only facts that do not conflict
        with predetermined assessments of the General Assembly. Instead
        of jealously safeguarding the right to trial by jury, the majority
        opinion “cleans the scalpel for the legislature to cut away
        unrestrainedly at the whole field of tort redress.”        Meech v.
        Hillhaven W., Inc. (1989), 238 Mont. 21, 52, 776 P.2d 488
        (Sheehy, J., dissenting).


Id. at ¶ 163.
        {¶ 68} The only way to bypass the Ohio Constitution and make changes to
the tort system in Ohio would be by constitutional amendment. Unless and until
that happens, arbitrary caps on damages are unconstitutional.
        {¶ 69} This child was raped in a church office by a minister, and a duly
empaneled jury established an appropriate level of compensation for the loss of
her childhood innocence. We have no right to interfere with that process. Shame
on the General Assembly. The children are watching. And I for one do not like
what they are seeing.
        {¶ 70} I would reverse the decision of the trial court and reinstate the
judgment of the jury.
        PFEIFER, J., concurs in the foregoing opinion.




                                         26
                               January Term, 2016




                               _________________
        The Fitch Law Firm and John K. Fitch; David A. Fitch; Taft Stettinius &
Hollister, L.L.P., Stephen C. Fitch, and Celia M. Kilgard, for appellants.
        Weston Hurd, L.L.P., and W. Charles Curley, for appellee.
        Harris, Meyer, Heckman & Denkewalter, L.L.C., and Darrell L. Heckman,
urging reversal for amicus curiae, National Center for Victims of Crime.
        The DiCello Law Firm and Robert F. DiCello, urging reversal for amicus
curiae, Ohio Association for Justice.
        Tucker Ellis, L.L.P., Susan M. Audey, and Benjamin C. Sassé, urging
affirmance for amicus curiae, Academy of Medicine of Cleveland & Northern
Ohio.
        Bricker & Eckler, L.L.P., Anne Marie Sferra, and Kara Herrnstein, urging
affirmance for amici curiae, Ohio Alliance for Civil Justice and Ohio Association
of Civil Trial Attorneys.
                               _________________




                                         27